Citation Nr: 1720187	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot disorder, to include as due to exposure to herbicide agents and/or as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for a left foot disorder, to include as due to exposure to herbicide agents and/or as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the October 2013 statement of the case.  38 C.F.R. § 201304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.  However, subsequent to the July 2016 hearing, additional evidence referable to the Veteran's claims on appeal, to include VA treatment records dated through May 2017 and VA examinations, was associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that, in addition to PTSD, the record reflects additional psychiatric diagnoses.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board observes that an August 2016 rating decision determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD; however, as such issue is presently on appeal before the Board, such determination is rendered moot.  The August 2016 rating decision also confirmed and continued the denial of service connection for erectile dysfunction and vision problems as secondary to diabetes mellitus type II, and denied service connection for numbness to the left and right legs.  Thereafter, the Veteran entered a notice of disagreement as to such claims in December 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

The Board also notes that, in June 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of The American Legion. Thereafter, in November 2016, he submitted a VA Form 21-22a in favor of John S. Berry.  However, as the Veteran's current appeal was certified to the Board in July 2015 and such change in representation was submitted more than 90 days thereafter without good cause, the Board finds that, at the current time, The American Legion retains representation of the Veteran in his appeal.  38 C.F.R. § 20.1304(a), (b); see e.g. Perez v. Shinseki, 25 Vet. App. 190 (2011) (the Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In regard to the Veteran's acquired psychiatric disorder, he claims that he has PTSD due to events he experienced while serving in Vietnam.  Specifically, in a June 2010 statement, he reported that the enemy mortared the flight line in July 1970, which resulted in people being injured.  He also reported travelling to a village that was under attack and witnessed the killing of two Vietnamese adults and several children.  The Veteran's spouse provided a statement in February 2012 describing symptomatology she ascribed to the Veteran's experiences in Vietnam.  Thereafter, during his July 2016 hearing, the Veteran reported going to a village where enemy soldiers had captured four fellow service members.  He reported that three of the service members had already been killed when he arrived and that he witnessed the fourth service member be murdered by a gunshot wound to the head.  He also reported that a local child he was planning to adopt was killed.  

March 2010 and May 2010 VA treatment records reflect diagnoses of PTSD and depression. As such, the Veteran was afforded a VA examination in February 2011 in order to determine whether he had an acquired psychiatric disorder related to his service.  Following an interview with the Veteran, a review of the record, and a mental status examination, the examiner found that there was no evidence he met the criteria for PTSD.  In this regard, she noted that the Veteran described stressors in Vietnam, but his symptomatology was not consistent with a diagnosis of PTSD pursuant to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Rather, the examiner diagnosed depressive disorder, not otherwise specified; however, she found that such was not related to his military service.  Rather, she appeared to associate such disorder with post-service events, to include the recent deaths of friends and family members and physical pain.

Thereafter, in an October 2011 treatment record, the Veteran was found to exhibit symptoms consistent with PTSD and depression.  In November 2011, he was diagnosed with depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.

Subsequently, the Veteran was examined again in regard to this claim in February 2012.  At such time, the VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  With regard to such determination, the examiner found that there was no objective evidence or data to support the diagnosis of PTSD at the current time.  She indicated that the previous diagnosis of PTSD was based on a subjective report of symptoms without objective data to support a clinical diagnosis.  Furthermore, while depressive disorder, not otherwise specified, was diagnosed, the examiner found that such was related to the deaths of his son and several other close friends and family members in 2010 rather than the Veteran's military service.  

Thereafter, the Veteran was assessed by H.B., PhD, LCSW, at the Biloxi Vet Center in April 2012.  At such time, Dr. H.B. noted that the Mississippi Scale indicated PTSD and the Exposure to Combat Scale indicates that the Veteran was traumatized by several events in the war zone.  He concluded that, given the exposure to traumatic stressors in the war zone and the overall pattern of self-report and objective PTSD scale data, a primary diagnosis of PTSD, chronic and severe, was in order. 

In light of the conflicting diagnoses of record, the Board finds that a remand is necessary in order to afford the Veteran another VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  

Turning to the Veteran's claims for service connection for right foot and left foot disorders, he reported in a November 2011 statement that his toes and nails were injured when he was in Vietnam.  He stated in his February 2012 notice of disagreement that he was seeking service connection for right and left foot disorders as secondary to his service-connected diabetes mellitus, type II.  The Veteran also submitted a July 2013 statement from a former co-worker with whom he worked with shortly after his discharge from service that reported he showed her fungus on his toenails.  Further, he alleges that such disorders are related to his exposure to herbicide agents coincident with his service in Vietnam from March 1970 to March 1971. 

Private treatment records from July 2007 show the Veteran was diagnosed with onychomycosis.  A VA podiatrist noted an impression of plantar fasciitis of the right foot and mycotic appearing toenails in September 2010.  A second assessment for this podiatrist from August 2013 noted that the Veteran told her the changes in his toenails started during Vietnam, at which time he was informed that it was jungle rot, and that such condition had persisted since service.  The Veteran also reported foot pain that prevented him from walking at times.  She stated that the Veteran described the pain as burning and numbness in his feet.  The podiatrist also stated it was more likely than not that the pain and numbness the Veteran experienced in his bilateral feet was related to his diabetes.  A second treating VA podiatrist noted in an October 2014 record that the Veteran had diminished touch, pin, vibratory and proprioception sensations in his bilateral lower extremities, and diagnosed diabetes with neuropathy.  

The Veteran was afforded a VA examination pertinent to such claims in October 2013.  At such time, the examiner reported that the physical examination of the Veteran's feet was normal, but EMG studies showed that the Veteran had bilateral lower extremity sensorimotor peripheral polyneuropathy such as is seen in metabolic disorders, toxic, nutritional, diabetes, or with other less common causes.  However, the examiner found that it was less likely than not that this disorder is proximately due to or the result of the Veteran's diabetes.  The examiner explained that the Veteran provided an oral history of numbness and tingling in his bilateral feet since the 1970's.  The examiner noted that, during a February 2012 mental health examination, the Veteran reported experiencing stomach and foot issues 15 years prior to being diagnosed with diabetes.  The examiner also noted that the Veteran reported in the 1980's he was evaluated by a neurosurgeon for complaints of numbness of all extremities.  In addition, the examiner reported that the Veteran's lab data revealed his diabetes had been fairly well controlled and that research showed a time frame of 5 to 10 years was required for complications of uncontrolled diabetes mellitus, type 2, to develop.  The examiner concluded that, based on the Veteran's reported history of symptoms many years prior to being diagnosed with diabetes and the normal physical neurological examination, his bilateral foot numbness and tingling are not due to or caused by diabetes mellitus, type 2.   

Subsequently, the Veteran was examined again in regard to these claims in May 2015, at which time the examiner found that the Veteran did not have diabetic peripheral neuropathy and concluded that the Veteran's foot symptomatology was not caused by his diabetes because it was first reported 25 or 30 years prior to his diabetes diagnosis.

Another VA examination was conducted in June 2016 by the examiner who conducted the October 2013 VA examination.  At such time, she reiterated her previously conclusion regarding the nature of the Veteran's bilateral lower extremity peripheral polyneuropathy.  

Thereafter, the Veteran was examined again in regard to these claims in March 2017 by QTC.  At such time, the examiner diagnosed bilateral lower extremity diabetic peripheral neuropathy and concluded it was at least as likely as not proximately due to the Veteran's diabetes mellitus, type II.  The examiner explained that the Veteran has severe episodes of pain, paresthesia/dysesthesias, and numbness in his extremities and was diagnosed with diabetes mellitus, type 2, in October 2011.

Subsequently, the VA examiner who examined the Veteran in October 2013 and June 2016 again examined the Veteran later in March 2017.  At such time, she reiterated her previously conclusion regarding the nature of the Veteran's bilateral lower extremity peripheral polyneuropathy, and opined that the Veteran's condition was less likely than not caused by his diabetes because he reported the condition existed forty years prior to his diabetes diagnosis.  

As the two March 2017 VA examiners reached different conclusions in regard to the relationship between the Veteran's bilateral lower extremity peripheral polyneuropathy and his diabetes, a VA addendum opinion was requested in April 2017.  The examiner was also asked whether the Veteran's fungal infection of his feet and/or toenails was at least as likely as not aggravated beyond its natural progression by his service-connected diabetes.  The opinion was provided by the examiner who had examined the Veteran in October 2013 and June 2016.  The examiner again concluded that such disorder was less likely than not caused by his diabetes because the Veteran had reported experiencing relevant symptomatology many years prior to his diabetes diagnosis.  In regard to the question of aggravation of the Veteran's fungal infection, the examiner stated that such condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner concluded that it was less likely than not aggravated or hastened by his diabetes mellitus, type 2, as there was no change in actual nail conditions.

The Board finds that a remand is required to obtain an addendum opinion so as to determine the nature and etiology of his bilateral foot disorder.  In this regard, several VA opinions have addressed whether the Veteran's bilateral lower extremity peripheral polyneuropathy is caused by his diabetes mellitus, type 2, but none have offered an opinion as to whether such condition is aggravated by his diabetes.   Furthermore, the only VA opinion addressing service connection for the Veteran's onychomycosis erroneously stated that such condition clearly and unmistakably preexisted his military service.  There is also no opinion addressing the etiology of the Veteran's right foot plantar fasciitis.

In addition, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include complete records from the Vet Center in Biloxi, should be obtained.  Further, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include such received after the issuance of the October 2013 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained records, to include complete records from the Vet Center in Biloxi.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all currently diagnosed acquired psychiatric disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.    

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.  

(B)  The examiner should specifically indicate whether the Veteran meets the DSM-5 diagnostic criteria for PTSD and, if so, whether such diagnosis is the result of an in-service stressor, to include as due to fear of hostile military or terrorist activity.  The examiner should specifically consider the Veteran's reports of being in areas under enemy attack, witnessing a fellow service member be murdered by enemy soldiers, and the death of a child the Veteran planned on adopting. 

If the examiner finds that the Veteran does not meet the diagnostic criteria, he or she should reconcile such a determination with Dr. H.B.'s April 2012 assessment.

(C)  For all other currently diagnosed acquired psychiatric disorders, to include depressive disorder and anxiety disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any such disorder is related to the Veteran's military service.

The rationale for all opinions offered should be provided. 

3.  After all outstanding records have been associated with the claims file, return the record to the October 2013/June 2016/March 2017 VA examiner who addressed the etiology of the Veteran's bilateral foot disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2013/June 2016/March 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing of the record, the examiner should address the following inquires: 

(A)  Identify all current diagnoses referable to the Veteran's bilateral feet, including, but not limited to, bilateral lower extremity peripheral polyneuropathy, onychomycosis, and right foot plantar fasciitis.  

(B)  For each diagnosis (bilateral lower extremity peripheral polyneuropathy, onychomycosis, and right foot plantar fasciitis), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service, to include his acknowledged in-service exposure to herbicide agents.

(C) For each diagnosis (bilateral lower extremity peripheral polyneuropathy, onychomycosis, and right foot plantar fasciitis), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disorder is aggravated by the Veteran's diabetes mellitus, type II.  The examiner should specifically consider the VA podiatrist's August 2013 note which stated that the Veteran's bilateral foot pain and numbness was more likely than not related to diabetes; a second VA podiatrist's October 2014 diagnosis of diabetes with neuropathy; and the March 2017 QTC examiner's conclusion that the Veteran's neuropathy was at least as likely as not proximately due to the Veteran's diabetes.

The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(D)  The examiner should also offer an opinion as to whether the Veteran had early-onset peripheral neuropathy that manifested within a year of his last exposure to herbicide agents in March 1971, i.e., by March 1972.  If so, please describe the manifestations.

In offering such opinions, the examiner should consider the lay and medical evidence of record, to include the Veteran's report of experiencing changes to his toenails as well as numbness and tingling in his feet while in serving in Vietnam and continuity of such symptomatology since service.

The rationale for all opinions offered should be provided. 

4.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the October 2013 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, these claims should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






